Title: Tobias Lear to Clement Biddle, 3 October 1790
From: Lear, Tobias
To: Biddle, Clement



Dear Sir,
New York October 3d 1790

I have been duly favored with your letter of the 27th Ultimo and this morning Captain Albertson handed me your favor of the 23d.
One hundred and sixty dollars is the lowest Captain Alberson will take for his vessels; and this exclusive of the Cabin, which he says was never comprehended in his conversation with you; and that it is always considered as seperate from the vessel when a vessel is hired, unless particularly specified. This is different from the custom of this and all other places in the United States where I am acquainted; it may however be the custom of Philadelphia. The Cabin I considered as an essential part of the vessel, not only for the Servants of which there will be 9 or 10, but to put such particular things as might be better there than in the hold. And sure I am, from your letter of the 27, that you understood the Cabin as included in the vessel for 160 dollars. He says he should not objet to some small things being put into

the Cabin; but he shall charge 2 dollars for each passenger[,] I finding provisions. He even made some objections to my occupying the deck of the vessel—saying that he only mentioned the hold to you. This, however, he gave up. I have therefore agreed to give him 160 dollars for the hold and deck of the vessel, and if I occupy the Cabin to pay him accordingly. He will begin to take in on Tuesday, and in all probability will sail by the last of the week.
Mrs Lear & myself set out for Philadelphia as soon as the vessel sails, and as we shall be obliged to take lodgings ’till the furniture arrives, I will be much obliged to you, my dear Sir, if you will engage them for us at Mrs Houses—or, if she cannot accommodate us, at some other good house near to the President’s—We shall have a man & woman servant with us; but it is not likely we shall be under the necessity of continuing in lodgings but a few days. With very great respect & esteem I am Dear Sir, Your most Obdt Servt

Tobias Lear

